Citation Nr: 1413580	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of an indebtedness in the amount of $9,635.00, due to overpayment of nonservice-connected pension benefits, to include consideration of the validity of the debt.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Committee on Waivers and Compromises in the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied waiver of the Veteran's debt.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  An overpayment of VA nonservice-connected pension benefits was properly created, and the debt of $9,635.00 is valid.

2.  Creation of the debt is the fault of the Veteran; repayment of the debt would not cause an undue financial hardship on the Veteran; he did not adjust his position in reliance upon the benefit, and failure to collect the debt would unjustly enrich the Veteran. 


CONCLUSION OF LAW

Collection of an overpayment indebtedness of nonservice-connected pension benefits in the amount of $9,635.00 would not be against equity and good conscience, and is not waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

However, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases involving waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his request for a waiver.  In short, the Board concludes from that review that the requirements for the fair development of the waiver request have been met in this case.  

Validity of the Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991). 

In order for the Board to determine that the overpayment was properly created, it must be established that the Veteran was not legally entitled to the benefits in question, or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran erroneously being paid benefits.  There is no question regarding the Veteran's legal entitlement to nonservice-connected pension benefits; he served during a period of war, and was found to be permanently and totally disabled by nonservice-connected disabilities.  38 C.F.R. § 3.3.  Instead, the Veteran essentially contends that the VA was at fault in the creation of the debt, an argument that can be construed to mean that he does not owe the debt because it was created due to sole administrative error.  He alleges that he timely notified VA by email of the changes in his income, and VA failed to take proper action. 

When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should he have been aware of the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

Sole administrative error may not be found here.  Although the Veteran alleges that he notified VA of increased income during 2007, the year during which the overpayment was created, there is no evidence of any communication from the Veteran during that period containing that information.  His reports of such are not consistent with the record.  For example, he states he used email to inform VA of the income; there does not appear to be any other instance of email use by the Veteran in the file.  He also states he communicated through the Disabled American Veterans (DAV), an organization which was not, and has never been, his representative.  Most importantly, however, the record contains multiple communications from the Veteran in 2007, in connection with his application for pension benefits, in which he stated his income was limited to $115 a week, from his VA compensation payment.  He affirmatively denied any other income on multiple occasions.  The Board notes as well that on his September 2011 substantive appeal, the Veteran appears to backtrack on his allegation that he informed VA, stating that during the time in question he "did not know what was happening" and "was in a fog" due to substance abuse.

The Board finds that the Veteran did not in fact notify VA of his correct income in 2007, and therefore the overpayment is due to the Veteran's failure to act.  Moreover, even if the Veteran had informed VA of the correct income level, he knew or should have known that the unchanged amounts of his pension payments were incorrect, as they did not change after he allegedly provided notice.  There is no sole administrative error.  As the Veteran does not dispute the fact of unreported income, or the amounts thereof, the debt is valid.

Waiver of the Debt

Where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver of recovery of an assessed overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a).  The Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a).  Regulations provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) . 

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. This list of element is not intended to be all-inclusive.  38 C.F.R. § 1.965(a). 

As is discussed above, the Veteran contributed heavily to the creation of the debt.  Although repeatedly notified of the necessity of informing VA of any changes in his income, he failed to do so, and in fact affirmatively misrepresented his income.  VA is effectively blameless in the overpayment, having relied upon the Veteran's representations in the absence of any indication of inaccuracy.

Repayment of the debt would not cause undue hardship, as the Veteran would maintain income through various other sources, to include Social Security and Workers Compensation benefits.  The Board notes that in requesting waiver, the Veteran again omitted these sources in arguing that his expenses exceeded his income.  The remaining income, however, exceeds his indicated necessary expenses.

Repayment would not defeat the purpose of the Veteran's current VA benefit; he no longer receives pension, which is designed to provide a minimal standard of living.  He instead is in receipt of compensation benefits, designed to compensate for impairment of average earning capacity irrespective of a standard of living.  Compensation use is not restricted to supplying basic necessities, and so it is consistent with its purpose to allocate some portion of the benefit for repayment of valid debts.

The Veteran would be unjustly enriched by a failure to collect the overpayment.  He received $9,635.00 to which he was not factually entitled.  He has himself, stated that he has come to realize that he received benefits unjustly; on his substantive appeal, he recognized the difference between his situation and that of more deserving homeless Veterans.  The overpayment was effectively used entirely as disposable income; the Veteran has referred to his substance abuse problems and has submitted summaries showing extensive casino gambling in 2007.  A failure to collect monies intended as a subsistence payment but used for leisure expenses would represent unjust enrichment of the Veteran.

Finally, there is no evidence that the Veteran in any way altered his position to his detriment based on receipt of the erroneous pension payments, or that he would lose any valuable right or incur an obligation as a result of collection of the debt.  He did not use the money as a down payment for a property right, for example.  He appears to simply have spent in on his daily expenses and entertainment, as he would any other source of funds.

Accordingly, the Board concludes that waiver of the $9,635.00 debt is not warranted.  The debt was validly created due to the Veteran's failure to accurately report his income for the year 2007, and collection of that debt would not be against the principals of equity and good conscience.


ORDER

Waiver of a debt in the amount of $9,635.00, due to overpayment of nonservice-connected pension benefits, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


